     Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 1 of 49 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

James J. England,                        :
c/o Routte Law, LLC                      : Case No. 2:17-cv-104
142 Granville Street                     :
Gahanna, OH 43230                        : Judge
                                         :
         Plaintiff,                      :
                                         : COMPLAINT AND JURY DEMAND
v.                                       :
                                         :
City of Columbus, Ohio                   :
77 North Front Street                    :
Columbus, OH 43215;                      :
                                         :
Officer Keith Abel                       :
Columbus Division of Police              :
120 Marconi Blvd                         :
Columbus, OH 43215;                      :
                                         :
Officer Douglas Fulwider                 :
Columbus Division of Police              :
120 Marconi Blvd                         :
Columbus, OH 43215;                      :
                                         :
Officer Armando Dungey                   :
Columbus Division of Police              :
120 Marconi Blvd                         :
Columbus, OH 43215;                      :
                                         :
and                                      :
                                         :
Sergeant Kenneth Griffis                 :
Columbus Division of Police              :
120 Marconi Blvd                         :
Columbus, OH 43215,                      :
                                         :
         Defendants.                     :
     Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 2 of 49 PAGEID #: 2




                                     I. Preliminary Statement

1.       This civil rights Complaint under 42 U.S.C. § 1983 by Plaintiff against Defendants as a

result of their use of excessive force and other wrongful acts, occurring in and around the City of

Columbus, Ohio on February 6, 2015.

2.       The Officers named herein (hereinafter “Officer Defendants” collectively) are sued both

in their individual and official capacities.

3.       The City of Columbus (hereinafter the “City”) is sued as a result of the Officer

Defendants’ actions within the course and scope of their authority, as caused by and/or ratified

by the City.

4.       On the morning of February 6, 2015, officers from Columbus Police Department arrived

at Plaintiff’s home to serve a warrant for his arrest.

5.       While executing an arrest warrant on Mr. England, Officers were able to fully handcuff

Mr. England behind his back and advise him that he was under arrest. Officers tried to pull Mr.

England over an approximately five-foot-tall fence in Mr. England’s backyard. The officers

dropped Mr. England, causing him to fall forward. Officer Keith Abel proceeded to shoot Mr.

England two times, once in the back and once in the back of his leg. Mr. England was

handcuffed behind his back and under arrest at the time he was shot. Plaintiff seeks fair

compensation for the violation of his civil rights and injuries and seeks to deter future acts of

police misconduct in the City of Columbus.

                                     II. Jurisdiction and Venue

6.       Jurisdiction over the federal civil rights claims is conferred on this Court by 28 U.S.C. §§

1331 and 1343(3) and (4). Jurisdiction over the state law claims is conferred by 28 U.S.C. §

1367(a).Venue is proper in this division.



                                               2 of 17
     Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 3 of 49 PAGEID #: 3




                                            III. Parties

7.       Plaintiff, James J. England, is a resident of the City of Columbus, Franklin County, Ohio.

8.       Defendant City of Columbus, Ohio, (hereinafter “City”) is a unit of local government

organized under the laws of the state of Ohio. Defendant City is a “person” under 42 U.S.C. §

1983 and at all times relevant to this case acted under color of law.

9.       Defendant Keith Abel is and was at all times relevant to this action a police officer

employed by Defendant City of Columbus. Defendant is a “person” under 42 U.S.C. § 1983 and

at all times relevant to this case acted under color of law. He is sued in his individual and official

capacity.

10.      Defendant Douglas Fulwider is and was at all times relevant to this action a police officer

employed by Defendant City of Columbus. Defendant is a “person” under 42 U.S.C. § 1983 and

at all times relevant to this case acted under color of law. He is sued in his individual and

official capacity.

11.      Defendant Armando Dungey is and was at all times relevant to this action a police officer

employed by Defendant City of Columbus. Defendant is a “person” under 42 U.S.C. § 1983 and

at all times relevant to this case acted under color of law. He is sued in his individual and

official capacity.

12.      Defendant Kenneth Griffis is and was at all times relevant to this action a sergeant and

police officer employed by Defendant City of Columbus. Defendant is a “person” under 42

U.S.C. § 1983 and at all times relevant to this case acted under color of law. He is sued in his

individual and official capacity.




                                               3 of 17
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 4 of 49 PAGEID #: 4




                                             IV. Facts

13.     James J. England lives at 2756 Dolby Drive, Columbus, Ohio 43207. He is currently

incarcerated at Ross Correctional Institution.

14.     On the morning of February 6, 2015, at approximately 10a.m., Columbus Police executed

an arrest warrant for James J. England at his residence, 2756 Dolby Drive, Columbus, Ohio.

15.     Upon arrival at the Dolby Drive address, Officer Abel went to the rear of the residence to

cover that exit.

16.     Officers Fulwider, Dungey and Sergeant Griffis went to the front of the residence in

order to make initial contact with Mr. England.

17.     Officer Fulwider and Dungey knocked on the front of the house and initially made verbal

contact with Mr. England through the front door. Mr. England acknowledged their presence and

stated he would open the door as soon as he was able to secure his dogs.

18.     After several moments, Officer Fulwider heard Officer Abel at the rear of the house

giving Mr. England verbal commands to submit to handcuffing.

19.     Officers Fulwider and Dungey then moved to the rear of the residence and joined Officer

Abel, who had his Taser drawn and pointed at Mr. England.

20.     The officers were separated from Mr. England by a fence/plywood wall which had a tall

screen door that was latched shut from the inside. The door was partially covered with plywood

leaving an opening of about 3 feet tall. The officers were able to fully observe Mr. England

because the door had an opening that was approximately 4 to 5 feet high and surrounded by a

stockade, wood privacy fence of equal height (See Exhibit A).

21.     Officer Fulwider reached though the upper part of the opening in the door and was able to

partially secure Mr. England in handcuffs by securing one handcuff on Mr. England’s left wrist.



                                                 4 of 17
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 5 of 49 PAGEID #: 5




22.    Officer Abel stepped up on a bucket outside the door and further assisted Officer

Fulwider in gaining full control of Mr. England by fully securing him in handcuffs, behind his

lower back, by handcuffing his right wrist. Officer Fulwider confirmed these facts during his

post shooting interview.

23.    At some point during this interaction, Officer Abel dropped his Taser outside the fence

and out of Mr. England’s reach. Officer Abel’s Taser remained on the ground outside the fence

during the rest of the incident.

24.    At no point did Mr. England actively resist arrest.

25.    Officer Abel agreed during his post incident interview with Sergeant Pilya, with counsel

present, that Mr. England was only passively resisting and not actively resisting or engaging any

officers or himself.

26.    With Mr. England secured in handcuffs, the officers attempted to figure out how to get

the door and bring Mr. England outside the fence.

27.    Mr. England’s two dogs then came out of the residence via a dog door. The officers were

concerned with the actions of the dogs as they were barking and running back and forth near Mr.

England. Mr. England yelled at the dogs, ordering them back in the house. One dog complied.

One dog remained outside near Mr. England.

28.    At some point, Officer Abel un-holstered his firearm in anticipation of a possible

confrontation with the dog(s).

29.    Officer Dungey took control of Mr. England. Officer Abel and Officer Dungey then

began pulling Mr. England by his handcuffed arms with his back facing them through the small

opening in the upper part of the door. Officer Fulwider grabbed Officer Abel’s gun belt to

stabilize him and prevent him from falling over the door onto the back patio.



                                             5 of 17
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 6 of 49 PAGEID #: 6




30.    The officers were unable to pull Mr. England, backward, arms first, through the opening

in the door.

31.    The Officers pushed Mr. England forward as they dropped him.

32.    Officer Able discharged his firearm twice.

33.    Officer Abel confirmed during his interview with Sergeant Pilya that the officers at no

time after originally placing hands on Mr. England lost control of him. (Exhibit B)

34.    Officer Abel, during his interview with Sergeant Pilya confirmed that he never observed

a weapon on Mr. England’s person or in close proximity to Mr. England before or at the time

Officer Abel discharged his weapon.

35.    Officer Abel did not recollect seeing the dogs at the time he discharged his weapon.

When Officer Abel was asked about the dogs at the time he discharged his weapon, he stated “I

don’t’ remember seeing the dogs.” Officer Abel continued stating “I was so focused on the

threat and him.” Id.

36.    Officer Abel was asked specifically by Sergeant Pilya, “At the time you fired your

weapon, what was your target?” Officer Abel answered “Him.” Referring to Mr. England.

Sergeant Pilya then asked Officer Abel specifically “what part of him? I mean you’re in close

proximity with him.” Sergeant Pilya followed that question by asking “aiming for a certain part

of his body?” Officer Abel responded “just thinking center mass.” Officer Abel continued by

explaining that he thought he might fall through the opening. He then stated he “raised the gun

and stopped the threat.” Id.

37.    At point blank range while standing on a bucket outside of the five-foot fence, Officer

Abel shot Mr. England in his lower, right back. The trajectory of the bullet was such that it is

apparent that Mr. England was fully bent over at the time. The bullet passed through Mr.



                                             6 of 17
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 7 of 49 PAGEID #: 7




England’s lower back, through his liver and diaphragm, into his upper chest missing his lung and

causing extensive internal damage and blood loss. The bullet remains lodged in Mr. England’s

upper, right chest area.

38.    At point blank range, Officer Abel fired a second shot which struck Mr. England in his

right lower calf. The bullet passed through soft tissue and through Mr. England’s shin bone.

39.    Sergeant Pilya asked Officer Abel, “At the time you fired your weapon, how far from the

suspect would you say the end of the barrel of your firearm was?” Officer Abel responded “Aw,

maybe a couple feet.”(Exhibit B)

40.    Officer Dungey discharged his Taser at approximately the same time that Officer Abel

discharged his firearm.

41.    Mr. England, afraid for his life after being shot twice while handcuffed, crawled toward

the rear door of his residence and crawled through the dog door.

42.    Officer Defendants entered the residence and found Mr. England laying on the floor

bleeding.

43.    Sergeant Pilya asked Officer Abel, “At the time you fired your weapon, you were firing

at the suspect and not the dogs, is that correct?” Officer Abel replied “Correct.” (Exhibit B)

44.    Sergeant Pilya asked Officer Abel, “At the time you fired your gun, did you still have a

hold of the suspect? Because that kinda how it reads.” Officer Abel replied “I don’t…” Id.

45.    Sergeant Pilya asked Officer Abel, “Were you firing at the suspect due to his attempt him

to flee back into the house?” Officer Abel replied, “No.”. Id.

46.     Officer Dungey was also interviewed after the shooting and recalled the handcuffing of

Mr. England. Officer Dungey stated that he observed Officers Fulwider and Abel secure Mr.




                                              7 of 17
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 8 of 49 PAGEID #: 8




England with handcuffs. Officer Dungey expressed surprise during his interview that Officer

Abel discharged his firearm at Mr. England.

47.      Officer Dungey, during his interview recalled Officer Abel stating “I shot my gun.”

Officer Dungey stated that he replied, “you shot your gun?!” Officer Dungey was surprised by

the fact that Officer Abel had used deadly force. (Exhibit C)

48.      At all times during the incident, Plaintiff was securely handcuffed behind his back.

49.      At no time during this incident could it be described as a tense, uncertain or rapidly

evolving circumstance calling for a split second decision.

50.      The officers had full control of Plaintiff during the entire incident.

51.      Officers Fulwider and Sergeant Griffis acted with reckless indifference for Plaintiff’s life

and failed to intervene and protect Plaintiff, who was in their custody, from excessive and deadly

force.

52.      Officer Keith Abel’s conduct is unjustified, unprovoked and grossly disproportionate to

the actions of Plaintiff and amounted to the use of excessive force in violation of his clearly

established Fourth Amendment rights.

53.      Therefore, all of the officers involved are jointly and severally liable for the excessive

force used against Plaintiff and the failure to intervene to stop the use of excessive force, which

caused injuries and damages to Plaintiff.

                                Policies, Practices, and Ratification

54.      Defendants have each acted negligently, intentionally, recklessly, and with deliberate

indifference to the constitutional rights of James J. England.

55.      The use of force by Defendant Keith Abel was excessive force and violated clearly

established use of force policy and law.



                                                8 of 17
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 9 of 49 PAGEID #: 9




56.     The use of force by Defendant Armando Dungey in deploying his Taser at Plaintiff

violated established use of force policy and law.

57.     The failure to intervene by Defendants Dungey, Fulwider and Griffis violated clearly

established use of force policy and law.

58.     The policies, customs, patterns and practices of Defendant City of Columbus were the

moving force behind the constitutional violations suffered by Plaintiff.

59.     Although the policymakers were on notice of the obvious need to train and supervise

police in the areas of arrest and the proper use of deadly force, Defendant City failed to train and

supervise the Officer Defendants. As such, Defendant City was deliberately indifferent to the

rights of its citizens, including Plaintiff.

60.     Defendant City has approved, ratified, and knowingly acquiesced in the conduct of all the

individual Defendant police officers.

61.     Defendant City conducted an internal investigation into the conduct of the Officer

Defendants but failed to act appropriately after the conclusion of that investigation. Defendant

City failed to discipline Officer Defendants for the conduct set out in this complaint.

62.     Defendant City did not make any policy changes or provide additional training as a result

of the conduct set out in this complaint.

63.     Defendant City ratified the actions of Officer Defendants present during the arrest of

Plaintiff.

                                           Harm to Plaintiff

64.     As a direct and proximate cause of the conduct of the Defendants, Plaintiff James J.

England has suffered permanent musculoskeletal and organ damage which causes continual pain

and will have an ongoing impact on his quality and length of life.



                                                9 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 10 of 49 PAGEID #: 10




65.    As a direct and proximate result of the wrongful actions of Defendants, Plaintiff James J.

England has sustained and continues to sustain great pain and suffering, mental anguish and

severe emotional distress.

66.    As a direct and proximate cause of the conduct of Defendants, Plaintiff James J. England

suffered an unnecessary shooting, endured severe injuries and suffering, and continues to endure

physical pain and anguish.

67.    The injuries, damage, and relief which Plaintiff seeks from the Defendants jointly and

severally, include but are not limited to:

           a. Damages for physical pain and suffering of the past, present and future;

           b. Damages for emotion pain and suffering of the past, present and future;

           c. Damages for medical expenses of the past, present, and future;

           d. Damages for incidental and consequential damages stemming from attending to

               the injuries of Plaintiff;

           e. Damages for loss of enjoyment of life of the past, present, and future;

           f. Scars and disfigurement;

           g. Damages for loss of earning capacity;

           h. Punitive damages;

           i. Pre and Post judgment interest;

           j. Attorney’s fees;

           k. A Declaratory Judgment that the acts and conduct herein is unconstitutional;

           l. Injunctive relief precluding the Defendants from engaging in the conduct herein

               and in the future and requiring the City of Columbus to provide proper policy,




                                             10 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 11 of 49 PAGEID #: 11




               training and supervision of its officers and holding them accountable for their

               misconduct; and

           m. All such relief, both general and specific, to which Plaintiff may be entitled.

                               FIRST CLAIM FOR RELIEF - §1983
                              Violation of 4TH AND 14TH Amendments

68.    Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs

1 through 67 of the Complaint as if specifically rewritten herein.

69.    In committing the acts described herein, Defendants acted jointly and under color of law

to deprive Plaintiff of his clearly established constitutionally protected rights under the Fourth

and Fourteenth Amendments of the United States Constitution including but not limited to:

           a. Freedom from unreasonable seizure;

           b. Freedom from the use of unreasonable, unjustified and excessive force;

           c. Freedom from summary punishment;

           d. Freedom from the prevention of officers using excessive force; and

           e. Freedom from arbitrary governmental activity which shocks the conscience of

               civilized society.

70.    In violating Plaintiff’s rights as set forth above and other rights that will be proven at

trial, Defendants acted under color of law and conducted an unreasonable seizure of Plaintiff and

utilized unnecessary, unjustified, unreasonable and excessive force.

71.    Further, the acts or conduct committed by Officers Abel and Dungey against Plaintiff

occurred in the presence of each other and the other Officer Defendants further violated

Plaintiff’s constitutional right by failing to intervene and prevent the violation of Plaintiff’s

constitutional rights by fellow officers.




                                             11 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 12 of 49 PAGEID #: 12




72.     Sergeant Griffis is also individually liable as supervisor who directly participated in the

violation of Plaintiff’s rights.

73.     As a direct and proximate result of the violation of his constitutional rights by

Defendants, Plaintiff suffered general and special damages as alleged in this Complaint and is

entitled to relief under 42 U.S.C. § 1983.

                                    SECOND CLAIM FOR RELIEF
                                   Violation of the Eighth Amendment

74.     Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs

1 through 73 of this Complaint as if specifically rewritten herein.

75.     Pursuant to the Eighth Amendment of the United States Constitution, Plaintiff was

entitled to be free from cruel and unusual punishment.

76.     Defendants Abel and Dungey engaged in extreme and excessively cruel conduct toward

Plaintiff, as described above, which constitutes cruel and unusual punishment.

77.     The actions of Defendants Abel and Dungey constituted unnecessary and wanton

infliction of pain and suffering and were extreme and excessively cruel.

78.     Defendants Abel and Dungey acted maliciously by undertaking, without just cause for

reason, a course of action intended to cause extreme pain and suffering and/or death.

79.     As a direct and proximate result of the violation of Mr. England’s constitutional rights by

Defendants, Plaintiff suffered general and special damages as alleged in this Complaint and is

entitled to relief under 42 U.S.C. §1983.

                                     THIRD CLAIM FOR RELIEF
                                         Failure to Supervise

80.     Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs

1 through 79 of the Complaint as if specifically rewritten herein.



                                               12 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 13 of 49 PAGEID #: 13




81.       Defendant City is under a constitutional duty to properly train, supervise and discipline

members of their police department to ensure that policing activities are ran in a lawful manner,

preserving to the citizens of the City of Columbus the rights, privileges and amenities guaranteed

them by the Constitution of the United States and the State of Ohio and the laws of the United

States of America and the State of Ohio.

82.       Defendant City failed in its constitutional duty by permitting, encouraging, tolerating, and

knowingly acquiescing to an official pattern, practice or custom of its police officers including

the Officer Defendants, violating the constitutional rights of the public at large, including

Plaintiff’s.

83.       The actions of Officer Defendants stated herein were unjustified, unreasonable,

unconstitutional, excessive and grossly disproportionate to the actions of Plaintiff, if any, and

constitute an unreasonable seizure effectuated through the use of excessive force and

unreasonable force and the deprivation of Plaintiff’s due process protections in violation of the

rights secured by the Fourth and Fourteenth Amendments of the Constitution of the United

States.

84.       Each of the individual Defendants had a duty to supervise and prevent the other officers

at the scene from violating Plaintiff’s constitutional rights.

85.       The City of Columbus is directly liable for the violation of Plaintiff’s constitutional rights

due to the following policies, practices or custom which were in effect at the time of this incident

and which were the moving force behind the violation of Plaintiff’s constitutional rights.

               a. Defendant City failed to adequately and properly train and educate its officers

                  with respect to procedures to employ when interacting with citizens, including

                  seizures, detentions, arrests, the proper use of force, the methods of appropriate



                                                13 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 14 of 49 PAGEID #: 14




           Taser use and deployment, the proper application of deadly force and deployment

           of a firearm, and creating an atmosphere where illegal and unconstitutional

           behavior is tolerated and accepted in deliberate indifference and reckless

           disregard to the welfare of the public at large, including Plaintiff.

        b. Defendant City failed to properly supervise and discipline its officers with respect

           to the violations of the Constitution of the United States, and their own policies

           regarding the use of force, the use of Tasers, the use of deadly force and

           deployment of a firearm, creating a pattern, policy, practice, custom or

           atmosphere where such illegal and unconstitutional behavior is tolerated,

           condoned, and accepted in deliberate indifference and reckless disregard to the

           public at large, including Plaintiff.

        c. Defendant City failed to adequately monitor and evaluate the performance of its

           officers and their compliance with the laws and policies, practice and customs

           with respect to the use of force, and use of Tasers and firearms, with deliberate

           indifference and reckless disregard to the public at large, including Plaintiff.

        d. Defendant City failed to adequately respond to and investigate complaints

           regarding officer misconduct by the citizenry, including, but not limited to

           complaints regarding detention, arrest, use of force and the use of Tasers and

           firearms. Thus creating a policy, practice, custom or atmosphere where such

           illegal and unconstitutional behavior is ratified, condoned or approved, and

           deliberate indifference and reckless disregard to the rights of the public at large,

           including Plaintiff.




                                          14 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 15 of 49 PAGEID #: 15




        e. Defendant City has a policy, practice or custom exonerating officers regarding

           complaints of misconduct including but not limited to detention, arrests, the use of

           force, and the use of Tasers and firearms, creating an atmosphere where illegal

           and unconstitutional behavior is condoned, tolerated, or approved in deliberate

           indifference and reckless disregard to the rights of the public at large, including

           Plaintiff.

        f. Defendant City has a policy, practice or custom of allowing its officers to use

           excessive and/or unreasonable force without fear of discipline creating an

           atmosphere which such behavior is accepted, approved and ratified, in reckless

           disregard and deliberate indifference to the welfare of the public at large,

           including Plaintiff.

        g. Defendant City is liable for the actions of the Officer Defendants by virtue of the

           fact that they were informed of improper conduct of the Officer Defendants and

           failed to discipline them, evidencing that the conduct of the Officer Defendants at

           the time of the events described herein was in conformity with existing policies,

           practices, and customs of Defendant City, and that Defendant City ratified the

           unlawful acts of the Officer Defendants.

        h. Accordingly, Defendant City ratified, condoned and approved the Officer

           Defendants’ conduct in all respects.

        i. Under currently existing law, Defendant City is liable for constitutional violations

           committed by Officer Defendants under the doctrines of agency, vicarious

           liability, employer-employee relations, master-servant, respondents superior, joint




                                         15 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 16 of 49 PAGEID #: 16




               venture, contract and as a result of their non-delegable duty to provide officers to

               comply with the Constitution and law of the United States and the State of Ohio.

           j. As a direct and proximate result of the foregoing policies, practices and customs

               Defendant City is responsible for the violations of the constitutional rights by the

               Defendants which were substantially certain to occur and were the moving force

               behind the violation of Plaintiff’s constitutional rights.

                              FOURTH CLAIM FOR RELIEF
                           Negligent Infliction of Emotional Distress

86.    Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs

1 through 85 of the Complaint as if specifically rewritten herein

87.    Officer Defendants owed a duty of care to Mr. England.

88.    It was reasonable and foreseeable that Mr. England would suffer severe emotional

injuries from the unjustifiable use of excessive and deadly force.

89.    Officer Defendants’ actions breached the duty of care owed to Mr. England and caused

him harm and the violation of his Constitutional rights.

90.    Officer Defendants inflicted emotional distress on Mr. England.

91.    As a direct and proximate result of Officer Defendants’ unlawful conduction, Plaintiff

Mr. England has suffered and continues to suffer debilitating emotional distress.


                                       JURY DEMAND

92. Plaintiffs request a jury on all claims triable to a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court:




                                               16 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 17 of 49 PAGEID #: 17




     A.    Award Plaintiffs compensatory damages against defendants in an amount to be

           shown at trial;

     B.    Award Plaintiffs punitive damages against the individual defendants as

           appropriate, but not against the City of Columbus, in an amount to be shown at

           trial;

     C.    Award Plaintiffs reasonable attorney fees pursuant to 42 U.S.C. § 1988 and any

           other applicable law;

     D.    Award Plaintiffs prejudgment interest and post judgment interest;

     E.    Award Plaintiffs such other and further relief, as the Court deems appropriate.



                                                Respectfully submitted,

                                                /s/ C. Christopher Alley
                                                Jennifer L. Routte (0085204)
                                                Jen.Routte@routtelaw.com
                                                C. Christopher Alley (0086182)
                                                Chris.Alley@routtelaw.com
                                                ROUTTE LAW, LLC.
                                                142 Granville Street
                                                Gahanna, OH 43230
                                                T 614-475-7008
                                                F 614-472-4155
                                                Attorneys for Plaintiff

                                                /s/ Jo Kaiser
                                                Jo Kaiser (0072449)
                                                jhanskaiser@hotmail.com
                                                155 W. Main Street
                                                Suite 100
                                                Columbus, OH 43215
                                                Phone: (614) 224-8484
                                                Attorneys for Plaintiff




                                        17 of 17
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 18 of 49 PAGEID #: 18




                                                                          Ex. A
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 19 of 49 PAGEID #: 19




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 20 of 49 PAGEID #: 20




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 21 of 49 PAGEID #: 21




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 22 of 49 PAGEID #: 22




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 23 of 49 PAGEID #: 23




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 24 of 49 PAGEID #: 24




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 25 of 49 PAGEID #: 25




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 26 of 49 PAGEID #: 26




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 27 of 49 PAGEID #: 27




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 28 of 49 PAGEID #: 28




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 29 of 49 PAGEID #: 29




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 30 of 49 PAGEID #: 30




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 31 of 49 PAGEID #: 31




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 32 of 49 PAGEID #: 32




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 33 of 49 PAGEID #: 33




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 34 of 49 PAGEID #: 34




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 35 of 49 PAGEID #: 35




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 36 of 49 PAGEID #: 36




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 37 of 49 PAGEID #: 37




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 38 of 49 PAGEID #: 38




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 39 of 49 PAGEID #: 39




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 40 of 49 PAGEID #: 40




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 41 of 49 PAGEID #: 41




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 42 of 49 PAGEID #: 42




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 43 of 49 PAGEID #: 43




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 44 of 49 PAGEID #: 44




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 45 of 49 PAGEID #: 45




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 46 of 49 PAGEID #: 46




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 47 of 49 PAGEID #: 47




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 48 of 49 PAGEID #: 48




                                                                             Ex. B
Case: 2:19-cv-01049-SDM-KAJ Doc #: 1 Filed: 03/20/19 Page: 49 of 49 PAGEID #: 49




                                                                             Ex. B
